DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The Amendment filed 02/17/2021 responsive to the Office action filed 12/01/2020 has been entered. Claim 11 have been amended. Claim 20 has been canceled. Claims 17-19 and 22-26 were previously withdrawn. Claims 11, 13-19 and 21-26 remain pending in this application. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 11, 13-16 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Moszner et al. (EP 1243231_Machine Translation) in view of Karim et al. (US 2010/0260924) and Okada (US 2015/0108695).

With respect to claims 11, 15, 16, and 21, Moszner teaches a method for producing a dental restoration structure to be individually manufactured by 3-D printing 
i. mounting of a solid surface in a 3-D printer; and iv. applying material to the solid surface during a 3-D printing process in such a way that the dental restoration structure to be manufactured individually results (“using a computer-controlled 3D plotter … The 3D objects are built up in layers by a computer-controlled deposition of microdrops or microstrands … on a solid surface.”, Pa [0013]); 
Moszner teaches that already prefabricated dental moldings or semi-finished products can be used (Claims 12 and 13). Therefore, one would have found it obvious to substitute the prefabricated dental moldings or semi-finished products for the solid surface in the 3-D printer for the purpose of 3-D printing materials on the prefabricated dental moldings or semi-finished products.
Moszner further teaches the method in the Example 1 comprising measuring the cavity using a scanner system (Pa [0027]), transferring the data from the cavity (which would be 3-D data from the dental restoration structure to be individually manufactured in the claim) to the computer-controlled plot unit, and constructing the inlay by computer-controlled deposition of microdots of the material used on a metal surface (Pa [0028]), and the metallic specimen was recorded using a scanner system and the data obtained was then transferred to the computer-controlled plot unit (Pa [0036]) in the Example 4 (Pa [0035]).
One would have found it obvious to perform scanning/recording the prefabricated dental moldings or semi-finished products using the scanner system and transferring the data obtained to the computer-controlled plot unit for the purpose of computer-at least one of a form and a position of the substructure, one would have consider that the scanning would determine the shape or the form of the substructure by the scanner system.

Moszner differs from the claim in that Moszner is silent to (a) multi-axially rotatable mounting of the substructure in the 3-D printer, (b) comparing the determined data with 3-D data from the dental restoration structure to be individually manufactured, (c) wherein the 3-D printing process can be monitored with the scanner integrated in the 3-D printer.
As to (a), in the same field of endeavor, a digital painting process for forming dental articles, Karim teaches that the mounting device 304 may be operable to move the dental article 306 in translation or rotation among any number of axes in order to position a desired point on a surface of the dental article 306 beneath the paint head 302 (Pa [0045]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Moszner’s method with the teachings of Karim so that the one provide Karim’s mounting device with Moszner’s 3D plotter and mount the substructure on the mounting device in order to position a desired point on a surface of the inlay beneath the nozzle.
As to (b) and (c), Okada relates a stack forming apparatus and a manufacturing method of a stack formation (Pa [0002]). Okada teaches that after measuring the shape of the layer 110 b or the stack formation 100 using the measurement device 16, 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Moszner’s method with the teachings of Okada and perform comparing the determined data of the substructure with the 3-D data from the dental restoration structure to be individually manufactured (“the data from the cavity”) before constructing the inlay by computer-controlled deposition of microdots of the material used on the substructure for the purpose of judging whether a part which is different from the predetermined shape is formed and performing the building-up the inlay more accurately. Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to repeat the scanning and comparing in each layer for monitoring the 3-D printing process for the purpose of higher accuracy of the production.

With respect to claim 13, Moszner as applied to claim 11 above further teaches applying a composite material (“dental filling materials”, “a light-curing, short glass fiber-filled monomer mixture”, Pa [0029]) as the material applied in step iv.

With respect to claim 14, Moszner as applied to claim 11 above further teaches an additional step of at least one of: applying a connecting layer to the substructure, and conditioning the substructure, anterior to step iv (“the metallic specimen is coated with a ceramic glaze paste with the 3D plotter used in Examples 1-4”, Pa [0035]; “already prefabricated dental moldings or semi-finished products are coated with a plastic or ceramic mass”, Claim 12).

Response to Arguments

Since claim 20 has been canceled, the objection of claim 20 has been withdrawn.
Applicant’s arguments, see Amendment pages 5-7 filed 02/17/2021, with respect to the rejection of Claim 11 under 103 rejection have been fully considered but are not persuasive.
Applicant argues that “None of the documents teaches producing an dental restoration structure which is a combination of a semi-finished blank and material individually applied thereon.” (pg 6)
This argument is found to be unpersuasive because:
Moszner teaches building the 3D objects up in layers by a computer-controlled deposition of microdrops or microstrands on a solid surface.”, Pa [0013]), and further teaches that already prefabricated dental moldings (prefabricated molded part) or semi-finished products are coated with a plastic or ceramic mass (Claims 12 and 13). Therefore, one would have found it obvious to substitute the prefabricated dental moldings or semi-finished products for the solid surface in the 3-D printer for the 
Applicant further argues that “in Karim'924 Painting a surface of a dental article cannot be considered to be the same as additively manufacturing a top-structure”, “Okada '695 would not have been considered for solving the present problem because it does not pertain to the technical field of dental restorations and does not discuss printing on a substructure, let alone scanning a multi-axially rotatable mounting of the said substructure.”, and “if all method steps … were combined, further modifications of the software (collecting the scanner's data subject to the mounting device's position) would be required in order to work the invention.” (pg 7)
This argument is found to be unpersuasive because:
It has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). Even if Karim does not relate to additive manufacturing, Karim teaches that the mounting device 304 may be operable to move the dental article 306 in translation or rotation among any number of axes in order to position a desired point on a surface of the dental article 306 beneath the paint head 302 (Pa [0045]), and it is reasonably pertinent to positioning the prefabricated molded part during 3D printing on the prefabricated molded part of Moszner. In case of Okada, Okada teaches measuring and comparing the shape of the layer in the middle of the 3D printing for validation for the purpose of higher accuracy of the production, it is also reasonably pertinent to 3D 

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNJU KIM whose telephone number is (571)270-1146.  The examiner can normally be reached on 8:00-4:00 EST M-Th; Flexing Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YJK/Examiner, Art Unit 1742                                                                                                                                                                                                        

/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742